Title: To John Adams from James Lovell, 29 April 1778
From: Lovell, James
To: Adams, John


     
      Dear sir
      Apr 29th. 1778. York Town
     
     I promise myself much from the eight or nine scrawls which I have sent to you since your departure from America, in the spirit, I own to you, with which Indians make their presents of feathers or bark.
     I must depend upon your imagination to comprehend what I will not undertake to describe—our chagrin and perplexity at our total ignorance of the situation and transactions of the Commissioners at Paris and other parts of Europe. I ask you a plain question, or two. How often have the Gentlemen at Paris wrote to Congress since June last? Have copies and triplicates of their Dispatches been sent? Do you know who robbed Folgier? Is there more reason to think it was done by the english court than the french, if it was done at all by court influence? Do not our mercantile concerns and the interest of individuals therein furnish the best clue to the robbery?
     I must refer you to the printed papers for the conduct of our enemies. Tryons certified Bills did not come out ’till after our committee had reported. He sent packets to Genl. W—— Gates and others requesting that they would not prevent the dispersion of the Bills among the Officers and people at large. I have not Tryon’s letter by me just now but it will be printed shortly with Genl. W——s answer as follows—
     
      
       
        
         Sir
         Head Quarters Valley forge Apr: 26. 1778
        
        Your letter of the 17th: and a triplicate of the same were duly received. I had had the pleasure of seing the draughts of the two Bills, before those which were sent by you came to hand and I can assure you they were suffered to have a free currency among the officers and men under my command, in whose fidelity to the United States I have the most perfect confidence; and the inclosed Gazette, published the 24th. at York Town, will show you that it is the wish of Congress they should have an unrestrained circulation.
        I take the liberty to transmit you a few printed copies of a resolution of Congress of the 23d. instant, and to request you will be instrumental in communicating its contents, so far as it may be in your power, to the persons who are the objects of its operation. The benevolent purpose it is intended to answer will, I persuade myself, sufficiently recommend it to your candor.
        I am Sir Your most Obedt Servt.
        
         Go Washington
         Majr. Genl. Tryon at New York
        
       
      
     
     The enemy just at the time when they are affecting to treat with us are sending forth in the Gazettes of Philadelphia and New York a forged Resolve of Congress, purporting our grant of a power to Genl. W—— to regard all militia men, enlisted or draughted for 9 months or a year, as soldiers during the war and to treat them as deserters if they shall attempt to leave the camp on the expiration of their present Agreement.
     We have this day offered 800 acres of Land with certain Stock named to any captain in the British Service, not a Subject of the King of Gr: Br:, who shall bring off with him self 40 Men, and proportional rewards to Officers of inferiour rank and to the soldiers.
     This is taking up the enemy’s practice. I do not like it because the offers are much too great. The same Generals who have managed the war are not to negotiate reconcilliation: Ld. Amherst is said to have arrived at New York and to have freed all our men, prisoners there, upon parole. This is not certain; but He Admiral Kepple and Genl. Murray are said to be nominated Commissioners. Is it not droll that I should send such news to France; but not expecting to hear from the Gentlemen there this season, I propose to let them know that we do get a little european intelligence other ways. Mr. D—— at the Hague writes very punctually tho we treat him as we are treated by others. I hope that we shall some time or other be told what is the proper recompence for that Gentleman’s Services. I wrote to him last year that it was needless, for him, to be at the trouble of any thing more than to correspond with the Commissioners. He is punctual however; and his letters down to Y have reached us and tho little interesting have cost us great Sums indeed, one alone from Boston £50 sterling nearly.
     
    